Citation Nr: 0110025	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  98-01 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disability, currently evaluated as 20 percent disabling, to 
include the issue of whether a rating in excess of 10 percent 
was warranted prior to October 1998.  

2.  Entitlement to an increased rating for paranoid-type 
schizophrenia, currently evaluated as 50 percent disabling.

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1996 rating decision of the San Juan, 
the Commonwealth of Puerto Rico, Department of Veterans (VA), 
Regional Office (RO), which denied entitlement to increased 
ratings for lumboparavertebral myositis (10%) and paranoid-
type schizophrenia (50%).  Service connection for hearing 
loss was denied.  The veteran timely completed an appeal with 
respect to these issues.

Following additional evidentiary development, however, the 
veteran was granted an increased rating to 20 percent for his 
back disability, now characterized as lumboparavertebral 
myositis; degenerative disk disease from L3 to S1; herniated 
nucleus pulposus L4-L5, in a July 2000 rating action, 
effective from October 1998. Since the veteran did not 
thereafter withdraw his claim, the case is still in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (a claimant 
is presumed to be seeking the maximum rating allowed).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC or Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

However, in view of the facts presented, it is the Board's 
opinion that, before the RO undertakes to re-adjudicate the 
veteran's claims, additional development of the record is 
necessary.

Regarding the veteran's back disability, the Board observes 
that an April 1999 VA examination report indicated that the 
veteran manifested increased back symptomatology secondary to 
degenerative disk disease from L3 through S1, as well as 
herniated nucleus pulposus at L4-5, which the examiner 
specifically related to the veteran's service-connected 
disorder.  It remains unclear, however, whether the 
degenerative disc disease and herniated nucleus pulposus are 
considered a maturation of the veteran's previously service 
connected lumboparavertebral myositis, or whether they are 
separate and distinct disabilities from the myositis.  If 
they are separate and distinct disabilities, it would be 
appropriate to assign a separate rating for them.  In order 
to have this clarified, it will be necessary to refer the 
veteran's medical records to a physician knowledgeable in 
this field for an opinion on that subject.  Moreover, 
although the veteran has not been particularly cooperative 
with those who have examined him in the past, a more current 
examination of the impairment caused by the veteran's back 
disability is consistent with the expanded duty to assist set 
out under the VCAA and ought to be accomplished here.  

Regarding the veteran's claim for service connection for 
hearing loss, it is noted that the veteran has not been 
afforded a VA examination in order to determine the most 
probable pathology of his bilateral hearing loss.  Again, in 
light of the expanded duty to assist set forth in the VCAA, 
an examination of the veteran and an opinion regarding the 
etiology of any hearing loss should be obtained.  

As to the claim for an increased rating for paranoid 
schizophrenia, the Board observes that both the veteran and 
his spouse have been less than cooperative with respect to 
the RO's recent attempt to obtain an appropriate VA mental 
disorders examination.  The March 1999 VA mental disorders 
examiner noted that the veteran presented into the office 
very agitated, moving around and exaggerating an 
inappropriate behavior.  He did not provide adequate answers 
to most questions.  The examiner attempted to schedule a 
Social & Industrial Field Survey (SIFS) to evaluate the 
veteran's home and community behavior.  The veteran responded 
as not knowing his address and his spouse was noted to be 
very reluctant in giving their exact home address.  The 
examiner noted that the address provided by the veteran's 
spouse was incorrect and the SIFS could not be performed.  It 
was the examiner's opinion that the veteran voluntarily and 
intentionally, with his spouse's collaboration claimed and 
presented an exaggerated behavior, and purposely provided 
inadequate information.

During this mental disorders examination, however, it is 
noted that the veteran alleged ongoing treatment by a VA fee 
basis psychiatrist.  To date, however, these records have not 
been associated with the claims folder.  Consequently, the 
Board finds that additional assistance is still necessary in 
this case and that an attempt to obtain these records from 
the fee basis physician should be made.   

Further, since the veteran's claim is already being remanded 
to the RO, the Board finds that he should be accorded one 
more opportunity to cooperate with VA by complying with any 
requests for information, to include during any scheduled 
examination.  In this regard, the veteran is reminded that 
while the VA does have an initial duty to assist the veteran 
in the development of his claim, that duty is not limitless.  
The Court has stated that under VA regulations, it is 
incumbent upon the veteran to submit to a VA examination if 
he or she is applying for, or in receipt of, compensation.  
Dusek v. Derwinski, 2 Vet. App. 519 (1992).  In addition, the 
Court has also held that a claimant is to assist VA in 
developing factual data that may be necessary in adjudicating 
his or her claim.  The Court specifically pointed out that 
"the duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991). 

Under the circumstances described above, and to ensure that 
VA has met its duty to assist the veteran in developing all 
facts pertinent to his claim as required by the VCAA, the 
case is REMANDED to the RO for the following:

1.  The veteran should be requested to identify all 
sources of recent treatment received for his 
bilateral hearing loss, his low back disability and 
paranoid-type schizophrenia, and to furnish signed 
authorizations for release to the VA of private 
medical records in connection with each non-VA 
source he identifies.  Copies of the medical 
records from all sources he identifies, including 
VA fee-basis psychiatric records should then be 
requested.  Efforts to obtain these records should 
also be documented and any evidence received in 
response thereto should be associated with the 
claims folder.

2.  After the preceding development has been 
accomplished, the RO should arrange for a VA 
examination of the veteran's hearing loss in order 
to determine the most probable pathology of the 
veteran's current bilateral hearing loss disorder.  
The veteran's claims folder should be made 
available to and independently reviewed by the 
examiner prior to examination.  All indicated tests 
and studies, to include an audiometric evaluation 
with Maryland CNC testing, should be accomplished.  
The examiner must then correlate his or her 
findings and indicate whether it is likely, 
unlikely or at least as likely as not that any 
current bilateral hearing loss is related in any 
way to service, or to a service-connected disorder.  
A complete rationale for any opinions expressed 
must be provided, and a legible copy of the 
examination report associated with the claims 
folder.

3.  The RO should schedule the veteran for VA 
orthopedic and neurological examination(s) in order 
to assess the nature and extent of his service-
connected low back disorder.  The claims folder 
should be made available for review by the 
examiner(s) in conjunction with the requested 
examination(s).  X-rays, laboratory tests, and/or 
other diagnostic studies should be performed as 
deemed appropriate by the specialists, and the 
veteran's pertinent complaints, the clinical 
findings obtained during the examination, and the 
pertinent diagnoses should be recorded.  The 
examination report(s) should also include a 
description of the extent of any functional loss 
present with respect to the back due to weakened 
movement, excess fatigability, incoordination or 
pain on use.  Furthermore, it should be noted 
whether any pain claimed by the veteran is 
supported by adequate pathology and is evidenced by 
his visible behavior.  Any additional impairment on 
use should be described in terms of the degree of 
additional range-of-motion loss, and specific 
findings should be made regarding range of motion 
of the low back, to include the extent to which 
that motion deviates from normal.  The level of 
pain on motion should also be described.  Moreover, 
the examiner(s) are specifically requested to 
indicate whether or not "lumboparavertebral 
myositis" is present, and if the veteran is 
diagnosed to have degenerative disc disease and/or 
herniated nucleus pulposus of the lumbar spine, it 
should be indicated whether these disabilities are 
distinct from lumboparavertebral myositis and/or 
whether they may represent a maturation of 
lumboparavertebral myositis.  All opinions 
expressed should be supported by reference to 
pertinent evidence, and a complete rationale for 
any opinion expressed, with reference to supporting 
records, should be provided.  In the event the 
veteran does not cooperate with this examination, 
the RO should nevertheless, obtain a medical 
opinion, based on a review of the record, that 
addresses whether "lumboparavertebral myositis" 
is still considered to be present, and whether 
degenerative disc disease and/or herniated nucleus 
pulposus of the lumbar spine are distinct 
disabilities from lumboparavertebral myositis 
and/or whether they may be a maturation of 
lumboparavertebral myositis.  

4.  The RO should also schedule the veteran for a 
psychiatric examination.  All indicated tests, 
including appropriate psychological studies with 
applicable subscales, should be conducted.  The 
examiners should also schedule another Social & 
Industrial Field Survey, if deemed necessary.  The 
veteran's claims folder should also be made 
available to and independently reviewed by this 
physician prior to examination.  In particular, the 
examiner is asked to differentiate the 
symptomatology due to the veteran's service-
connected paranoid-type schizophrenia, and that due 
to any other nonservice-related psychiatric 
disorders.  The examiner should identify all 
symptoms and clinical findings which are 
manifestations of the veteran's service-related 
psychiatric disorder, and render an opinion for the 
record as to the degree to which those specific 
symptoms and findings cause social and occupational 
impairment.  Based upon a review of the record and 
the examination, a Global Assessment of Functioning 
Score (GAF) should be provided as an indication of 
the level of impairment produced by the service-
related mental disorder, together with an 
explanation as to what that score signifies.

5.  Following completion of the above actions, the 
RO must review the claims file and ensure that all 
other notification and development action required 
by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures contained 
in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and satisfied.  For 
further guidance on the processing of this case in 
light of the changes in the law, the RO should 
refer to any pertinent guidance that is provided by 
the Department, including, among others things, 
final regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued also should 
be considered.

6.  The RO should then re-adjudicate the veteran's 
claims for service connection for bilateral hearing 
loss and increased ratings for low back disorder 
and paranoid-type schizophrenia.  If any of the 
benefits sought on appeal remain denied, the 
veteran and the veteran's representative should be 
provided with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, 
to include a summary of the evidence and applicable 
law and regulations considered pertinent to any 
issue as may then remain on appeal.  An appropriate 
period of time should be allowed for response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by not reporting for any scheduled 
examination may result in the denial of one or more of his 
claims.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



